DETAILED ACTION
1.	This communication is in response to the Application filed on 12/28/2020. Claims 1-20 are pending and have been examined. 
Allowable Subject Matter 
2.	Claims 3, 5-6, 9-10, 14, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the applicant must also clearly address Examiner’s Notes stated in Claim 1.
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 4, 7-8, 11-13, 15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt, et al. (WO 2017049399; hereinafter VAILLANCOURT) in view of Bhaskar, et al. (US 7013269; hereinafter BHASKAR).
 As per claim 1, VAILLANCOURT (Title: Method and system for decoding left and right channels of a stereo sound signal) discloses “A stereo signal encoding method (VAILLANCOURT, Title <also read on the corresponding encoding>) comprising:
[ determining a target adaptive broadening factor ] based on a first [ quantized line spectral frequency (LSF) parameter ] of a primary channel signal in a current frame and based on [ an LSF parameter ] of a secondary channel signal in the current frame; and writing the first quantized LSF parameter and the target adaptive broadening factor into a bitstream (Examiner’s Note: There is no specific formulation on how the primary and the secondary signals are derived from the left and the right signals of a stereo signal. Without this, there is no way to know if the claimed processing steps make sense or not, e.g., if the primary and the secondary signals are very different, how can you estimate/predict secondary LSF from the Examiner’s Note: ‘a LSF parameter’ is unclear as it appears to mean only ONE LSF frequency, instead of an LSF VECTOR which contains a plurality of frequencies to define a spectrum, as is well-known in the speech/audio processing field. As such, the whole invention and its processing steps are very confusing, including how can ‘ONE parameter’ be broadened? VAILLANCOURT, [0057], the right R and left L channels of the input digital stereo sound signal are processed by successive frames of a given duration; [0009], a stereo sound decoding method for decoding left and right channels of a stereo sound signal .. encoding parameters of a primary channel, encoding parameters of a secondary channel, and a factor β; [0012], wherein at least one of the coding models uses the primary channel LP filter coefficients to decode the secondary channel <This could be the ground that the applicant based on to develop their invention/application>; [00190], The output 1204 is configured to supply the multiplexed bitstream 207/307 in the case of the stereo sound encoding system or the decoded left channel U and right channel R' in the case of the stereo sound decoding system. The input 1202 and the output 1204 may be implemented in a common module, for example a serial input/output device).”
VAILLANCOURT does not expressly disclose “determining a target adaptive broadening factor .. quantized line spectral frequency (LSF) parameter ..” However, the feature is taught by BHASKAR (Title: Voicing measure for a speech CODEC system). Also see the Examiner’s Notes stated above for the rationale for employing “LSF broadening.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of BHASKAR in the system (as taught by VAILLANCOURT) to provide spectrum-broadened LSF parameters for LSF prediction and differential quantization of a related speech/audio channel. 
As per claim 2 (dependent on claim 1), VAILLANCOURT in view of BHASKAR further discloses “15calculating an adaptive broadening factor based on the first quantized LSF parameter and the LSF parameter; and quantizing the adaptive broadening factor to obtain the target adaptive broadening factor (see Claim 1 and the Examiner’s Note. VAILLANCOURT, [0082], The quantized factor β may be transmitted to the decoder using an index).”
As per claim 4 (dependent on claim 1), VAILLANCOURT in view of BHASKAR further discloses “15determining a second quantized LSF parameter of the secondary channel signal based on the target adaptive broadening factor and the first quantized LSF parameter (BHASKAR, [col. 11, lines 15-16], The bandwidth expanded LP filter coefficients are converted to line spectral frequencies (LSFs) for quantization; [col. 13, lines 65-66], The LSFs are quantized by a hybrid scalar-vector quantization scheme <where ‘a second quantized LSF parameter’ is obtained by multiplying the quantized broadening factor>).” 
As per claim 7 (dependent on claim 1), VAILLANCOURT in view of BHASKAR further discloses “15determining that the LSF parameter meets a reusing condition (Examiner’s Note: see Claims 1, 2, 4 where ‘a reusing condition’ without further definition as recited herein can mean any condition and that makes the Claim way too broad. In fact, any LSF parameter can be reused if the resultant speech/audio distortion is not considered).”
Claim 8 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. 
As per claim 11 (dependent on claim 8), VAILLANCOURT in view of BHASKAR further discloses “15converting the first quantized LSF parameter to obtain a linear prediction coefficient; modifying the linear prediction coefficient based on the target adaptive broadening factor to obtain a modified linear prediction coefficient; and converting the modified linear prediction coefficient to obtain a converted LSF parameter, wherein the converted LSF parameter is the broadened LSF parameter (BHASKAR, [col. 11, lines 15-16], The bandwidth expanded LP filter coefficients are converted to line spectral frequencies (LSFs) for quantization <also read on the corresponding inverse conversion from LSF back to LP filter coefficients, which is well-known in the speech coding field>. Also see Claims 1, 2, 4. VAILLANCOURT, [0012], wherein at least one of the coding models uses the primary channel LP filter coefficients to decode the secondary channel).”
Claims 12, 13, 15 (similar in scope to claims 1, 2, 4) are rejected under the same rationale as applied above for claims 1, 2, 4. VAILLANCOURT also teaches: [0011] “processor .. memory ..”
 As per claim 17 (dependent on claim 12), VAILLANCOURT in view of BHASKAR further discloses “15determine whether the LSF parameter meets a reusing condition; and determine the target adaptive broadening factor based on the first quantized LSF parameter in the current frame and the LSF parameter in the current frame when the LSF parameter meets the reusing condition (Examiner’s Note: see Claim 7, where ‘a reusing condition’ without further definition as recited herein can mean any condition and that makes the Claim way too broad. In fact, any LSF parameter can be reused if the resultant speech/audio distortion is not considered. Also see Claims 1, 2, 4).”
Claims 18, 20 (similar in scope to claims 1, 11) are rejected under the same rationale as applied above for claims 1, 11. VAILLANCOURT also teaches: [0011] “processor .. memory ..”
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG-TZER TZENG/	3/21/2022
Primary Examiner, Art Unit 2659